Citation Nr: 1638722	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for mesenteric panniculitis.

2.  Entitlement to an initial compensable disability rating for bilateral pes planus with bilateral fasciitis prior to July 17, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was later transferred to Seattle, Washington.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In May 2014, the issues were remanded for additional development.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, mesenteric panniculitis had its onset in service; the Veteran experiences lower abdominal symptoms the same as those diagnosed during his period of service as mesenteric panniculitis and there is no other medical explanation for his current symptoms.

2.  The Veteran's bilateral foot disorder is manifested by symptoms that more nearly reflect severe pes planus with bilateral fasciitis, but not pronounced bilateral pes planus.
CONCLUSIONS OF LAW

1.  The criteria for service connection for mesenteric panniculitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a 30 percent initial evaluation, and no more, for bilateral pes planus with bilateral fasciitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied in an October 2009 letter.  It is noted that the Veteran participated in the VA Benefits Delivery at Discharge (BDD) program.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations and obtained a medical opinion on his behalf.  The VA examinations are adequate as these described the Veteran's bilateral foot disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  VA provided the Veteran a hearing in these matters as well.  A hearing transcript is associated with the record.
It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed, to include obtaining a new VA examination of the Veteran's service-connected pes planus and procuring a VA medical opinion on mesenteric panniculitis.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his appeal; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for mesenteric panniculitis-an inflammatory disease of the lower intestinal system.  He testified that he had been diagnosed with this condition in service based on a 2009 CT scan and that he continued to experience the same symptoms underlying the original diagnosis.  He expressed apprehensiveness at undergoing another CT scan out of concern about personal discomfort and potential negative impact on his body.  See Hearing Transcript at 29-35.  It was noted that the Veteran had other service-connected gastrointestinal disorders (hiatal hernia and gastroesophageal reflux).

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Board has considered all information and lay and medical evidence of record in this appeal with respect to benefits sought under VA laws.  The Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's symptoms should continue to be diagnosed as mesenteric panniculitis.  In such circumstances, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record shows that a CT of the abdomen and pelvis in September 2009 revealed findings suggestive of mild mesenteric panniculitis.  The Veteran was discharged in 2010.  A private treatment record dated August 2012 reflects complaints of "severe stomach pain" treated with Nexium and history of mesenteric panniculitis shown by CT in 2009.  The examiner indicted that "We are still discussing the merits of another CT scan.  I think it might be really helpful for him to see if his mesenteric panniculitis has resolved or progressed."

The medical evidence of record does not include any explanation, other than mesenteric panniculitis, for his lower abdominal pain and other symptoms.

A February 2015 VA medical opinion reflects a diagnosis for mesenteric panniculitis, diagnosed in 2009.  The Veteran declined to undergo a CT scan due to concerns about the toxicity and his family history of lymphoma. Under medical history, the examiner wrote:

He experiences flares of intestinal gas and acid-feeling stools associated with epigastric and periumbilical pain similar to the pain which is documented in his STR 9/14/2009 and diagnosed as mesenteric panniculitis.  This also is documented on 11/17/2003 as "colicky abdominal pain."

The physician opined that:

. . . this Veteran is a precise and accurate historian.  His current abdominal symptoms, while appearing somewhat less intense than the pain described in his 9/2009 and 11/2003 STR, persist and are of the same kind of pain.  His GERD symptoms are somewhat different, described clearly by the Veteran, thus making is [sic] easier for the examiner to opine about the Mesenteric Panniculitis.  Without a CT scan it is not possible to diagnose his present symptoms are from Mesenteric panniculitis.  It is important to keep in mind that Mesenteric panniculitis is a rare fibrosing inflammatory disease which is suggested on CT scan but usually confirmed by surgical biopsy.  A CT scan not suggestive of mesenteric panniculitis does not necessarily rule out the diagnosis.  See: [link omitted]

Weighing the evidence of record, the Board believes that it is roughly in equipoise on whether the Veteran has mesenteric panniculitis.  Clearly, the evidence shows a diagnosis for mesenteric panniculitis in service and continuity of symptoms following service discharge.  The Veteran is competent and credible to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the VA examiner in February 2015 further found the Veteran to be a reliable and accurate historian.  Notwithstanding, weighing against the claim is the absence of a confirmed diagnosis for the disorder at this time.  However, in view of the medical evidence indicating that a CT scan could not rule out the presence of the disease and the uniqueness of this disease, the evidence is fairly balanced on the presence of the disease.  The Board observes that no alternative diagnosis has been postulated to account for the Veteran's symptoms, and the February 2015 VA medical opinion shows that the lower abdominal/intestinal symptoms are distinct from those associated with the Veteran's service connected GERD.  Accordingly, the claim is granted.

III.  Evaluations

The Veteran seeks an initial compensable disability rating for bilateral pes planus with bilateral fasciitis prior to July 17, 2012.  The Veteran testified in July 2012 that he received VA podiatry treatment for his feet after service and that orthotics were prescribed.  He reported symptoms of foot cramping under the arch and along the top of the toes.  He reported that this impacts his stability and ability to ambulate.  He reported that he has had 3 different orthotics but he does not use them because they cause increased pain, cramping, and difficulty walking.  Instead, he has purchased shoes with a cushioned insole.  The Veteran reported symptoms of numbness, tingling, and burning sensation.  He submitted photos of his feet taken this day that show swollen feet.  He denied use of pain medication.  It was noted that he wore dress shoes at the hearing which was uncomfortable.  The Veteran reported foot spasms that last all day; he reported that swelling occurred regardless of whether it was a work day or day off; he reported a constant pain level; and he reported waking in the middle of the night with foot pain.  The Veteran testified that he works as a project engineer for the Corps of Engineers in an office setting and on job-sites.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

When evaluating a disability of the musculoskeletal system, consideration must be given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's feet are evaluated under Diagnostic Code 5276.  Mild symptoms are rated as noncompensably disabling.  Moderate pes planus (flat foot) with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent evaluation is warranted, bilateral.  For pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Factual Background and Analysis

Prior to July 17, 2012, the Board finds that a 30 percent rating is warranted for bilateral pes planus based on evidence that more nearly shows severe pes planus manifested by objective evidence of marked deformity on pronation, pain on use, and indication of swelling on use along with findings for decreased range of motion of the left great toe in dorsiflexion.  However, having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent prior to July 17, 2012.  Neither the lay nor the medical evidence more nearly approximates the symptoms for pronounced bilateral pes planus prior to July 17, 2012.

Report of service examination dated in December 2009 reflects a history of pes planus, described as moderate and symptomatic.  The Veteran reported recurrent bilateral foot pain increased with running and prolonged walking/standing.  The examiner noted decreased range of motion of the left great toe in dorsiflexion.

Report of VA examination dated in November 2009 reflects a history of bilateral flat feet.  He reported pain starting about 3 years earlier; and pain after standing or walking over 10 minutes, and with running.  He reported that custom orthotics have not helped, and in fact are more painful than without using them.  He reported localized pain in the in the arches of both feet 2 times a day, lasting an hour.  The severity of the pain was 6 of 10 (10 being worst), which was exacerbated by walking or standing-but relieved spontaneously.  The Veteran reported he could function during episodes of pain without medication.  He denied symptoms of weakness, stiffness, swelling, or fatigue at rest, and with standing or walking.  He denied pain at rest.  He denied any treatment for his condition and denied having any overall functional impairment from this condition.  Objectively, his gait was within normal limits and walking was steady.  There was no evidence of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  No assistive device was required for ambulation.  There was evidence of flat feet with slight tenderness on palpation of the plantar surface of both feet and evidence of marked deformity on pronation, right and left.  Weight bearing alignment of the Achilles tendon, right and left, was normal.  Non-weight bearing of the Achilles tendon, right and left, was normal.  Clinical findings showed no valgus deformity; no forefoot/midfoot mal-alignment; no pes cavus; no hammer toes; no Morton's metatarsalgia; and no Hallux valgus/ rigidus.  The Veteran showed no limitation with standing and walking, and he did not require any type of support with his shoes.  Neurological exam showed no defect of motor or sensory function of the lower extremities.  X-rays of the feet (weight bearing and non-weight bearing) were within normal limits.

June 2010 correspondence from the Veteran reflects that his foot disorder was manifested by daily pain ranging from 4 to 8 and spiking to 9.5 at times.  He further reported daily swelling and constant stiffness to include pain of toes (especially the great toe); he further reported fatigue of both feet-always and with pain.  The Veteran reported that his foot problem impacted his "mobility."  He reported that arch supports increased his foot pain and fatigue.  He reported uneven wear on the soles of his shoes.  He submitted photos to demonstrate his point.

A November 2010 VA examination report reflects that the Veteran presented with a normal gait and station.  Similarly, a June 2011 VA examination report reflects that the Veteran had a normal gait and station.  It was noted that he was employed with the Army Corps of Engineers as a civil engineer.  By history, two sets of orthotics had been made for him but worsened his foot pain.  He had the sensation that his feet roll inward when walking; he reported an ability to stand more than 3 to 5 minutes before foot pain requires him to sit; he reported that could walk for about 10 minutes before foot pain requires him to sit.  He denied taking medication for foot pain and does not wear special shoes nor does he use orthotics.  Objectively, the soles of his shoes and soles of his feet showed no evidence of abnormal weightbearing.  There was loss of the long arches on both feet, but no tenderness in the calcaneal or metatarsal ball area of either foot.  The Achilles tendons midline was between the malleoli; manipulation of the forefoot and midfoot was nontender; and there was no instability.  It was noted that recent x-rays in the past two months of his feet revealed loss of the long arch, but no other changes.  The diagnosis was bilateral pes planus with significant limitation in standing and walking and inability to run.

VA treatment records dated in 2011 reflect complaints of bilateral foot pain (intermittently) with loss of arch.  Pain was worse with standing greater than 5 minutes and running.  The Veteran stated that he had orthotics for combat boots but needs for ordinary shoes.  He also noted pain in bottoms of his feet.  A VA podiatry consult dated June 2011 reflects x-ray findings for "Mild pes planus" of both feet with evidence of "slight collapse at the talo-navicular joint, both of which indicate abnormal pronation."  It was noted that strength and range of motion were within normal limits.  Deformities were noted to be rearfoot varus, which lead to abnormal pronation and flattening of the arches.  The assessment was metatarsalgia, likely due to his loss of plantar fat padding; medial arch pain due to tight plantar fascia and mild collapse of the talo-navicular joints; and medial arch pain due to abnormal pronation and rearfoot varus.  The Veteran subsequently presented for orthotic casting.

The medical evidence does not more nearly show pronounced bilateral pes planus.  The medical evidence shows that the Veteran does not have extreme tenderness of plantar surface of the feet, or marked inward displacement, or severe spasm of the tendo-Achillis on manipulation.  Although the evidence shows the presence of marked pronation and absence of improvement by orthopedic shoes/appliances, this does not more nearly reflect the type or severity of impairment contemplated by the 50 percent rating.  The rating criteria requires tenderness that is "extreme" in character; here, the record shows slight tenderness to palpation on VA exam in 2009, and no tenderness was found on VA exam in 2011.  Likewise, the Veteran's report of symptoms to VA in June 2010 correspondence and during 2011 VA treatment reflect no complaints of extreme tenderness of the plantar surface of the feet.  The rating criteria further require spasms that are "severe" in nature.  The record shows no documented complaints or findings for spams prior to July 17, 2012.  To the extent that the Veteran may have had spasms that went unreported, the Board finds that the absence of reporting such symptoms to VA or during treatment prior to July 17, 2012 suggests that they were of character less than "severe."  Additionally, the Veteran and his representatives have not argued any other symptomatology that is akin to severe spasm of the tendo Achilles to merit the assignment of the next higher rating.

The Board has considered the Veteran's report of lost mobility, i.e. functional impairment, due to bilateral pes planus with plantar fasciitis.  However, other than loss of motion of the left great toe shown in December 2009, the medical evidence reflects no loss of motion or pain with range of motion of the feet, and the Veteran does not ambulate with an assistive device.  Notably, gait was within normal limits and walking was steady on VA exam in November 2009; also gait and station were normal on VA exams in November 2011 and June 2011.  The Board accepts that the Veteran experiences functional limitation on walking and standing due to pain. The Board is sympathetic to the Veteran's report of pain, which he has consistently reported as the dominant symptom; however, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, absent findings for pes cavus, weak foot (atrophy of the musculature, disturbed circulation, or foot weakness), hallux valgus, hallux rigidus, or hammer toe, the Board finds that a higher or separate disability evaluation is not warranted based on other foot disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-78, 5280-84.  Also, there is no evidence of loss of use of a foot such that the Veteran would be better served by amputation and prosthesis.  38 C.F.R. §§ 4.63, 4.71a.

The Board has considered entitlement to a separate rating for metatarsalgia shown during VA treatment in 2011; however, there is no indication that this is due to service-connected pes planus or plantar fasciitis, and it was related to loss of plantar fat padding.  Therefore, a separate rating is not warranted under Diagnostic Code 5279.

In regard to Diagnostic Code 5284, the Board finds that a higher rating is not available to the Veteran as 30 percent is the a maximum schedular evaluation for severe foot injuries absent actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

The Board accepts that the Veteran is competent to report on his observable symptomatology.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

Accordingly, a 30 percent evaluation, and no more, prior to July 17, 2012 is granted.  A uniform rating is warranted for the period prior to July 17, 2012 because there is no distinct period of time that the disability warranted a higher evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings).  As the evidence is not roughly in equipoise, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).
In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Additionally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected disabilities.  Moreover, the record shows that he has been employed throughout the appeal.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).



ORDER

Service connection for mesenteric panniculitis is granted.

A 30 percent evaluation, and no more, for bilateral pes planus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


